Citation Nr: 1827848	
Decision Date: 05/08/18    Archive Date: 05/18/18

DOCKET NO.  14-43 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for left ankle lateral ligament laxity (claimed as left ankle disability).

2.  Entitlement to service connection degenerative joint disease of the cervical spine with foraminal narrowing and spondylosis (claimed as neck strain).

3.  Entitlement to service connection for degenerative joint disease of the lumbar spine with spinal stenosis (claimed as lumbar condition).


ATTORNEY FOR THE BOARD

C. Jones, Counsel





INTRODUCTION

The Veteran served on active duty from February 21, 1985 to January 2000.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  Jurisdiction has been transferred to the RO in Oakland, California.

The issues of entitlement to service connection for a lumbar spine disability and a neck disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Resolving all doubt in favor of the Veteran, his left ankle disability is due to an in-service injury. 


CONCLUSION OF LAW

The criteria for service connection for a left ankle disability have been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.310 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

In light of the favorable disposition below, the Board finds that any deficiency in VA's VCAA notice or development actions is harmless error with respect to the issues adjudicated in this decision.

Applicable Law

Service connection may be granted for disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of a pre-existing injury or disease in the line of duty.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2017).  

Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2017).

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107(b) (2012); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Factual Background

The Veteran asserts that service connection for a left ankle disability is warranted.  Specifically, he contends that the condition is due to an in-service injury.

Service treatment records show that in August 1989, the Veteran presented with treatment for ankle pain.  At that time, he reported that he had injured his ankle 2 weeks prior to seeking treatment.  It was noted that the Veteran's ankle was warm and had swelling and ecchymosis at the site of injury.  The appellant reported that the ankle hurt when doing activities.  He was referred for a physical therapy consultation.  In an August 1989 physical therapy consultation, it was documented that the Veteran's left ankle injury was "slow healing."  The examining physician noted that the Veteran twisted his ankle playing hockey 2 weeks ago.  Following evaluation, ankle strain was assessed.  The appellant was advised to follow-up if needed.  Subsequent service treatment records do not show further complaints of left ankle pain.  Notably, the Veteran specifically denied joint pain in later military examinations and reports of medical history.

The Veteran was provided a VA examination in November 2009.  The examiner acknowledged the Veteran's in-service left ankle injury.  Following evaluation, the examiner assessed left ankle mild lateral ligament laxity noted on examination and some calcaneal spurring at the Achilles insertion seen on x-ray.  An etiological opinion was not provided.  

The Veteran provided a private medical opinion dated in August 2010.  The physician opined that the Veteran's medical record clearly establishes an onset in August 1989.  He concluded that the original sprain damaged tendons and ligaments of the ankle, weakening the support to the ankle.  He noted that the VA examiner stated that there is a little laxity on the lateral ligaments.  He opined that this should support a finding of permanent residuals.  Furthermore, VA x-rays showed that the tendons are inflamed, signifying another residual.  He concluded that the Veteran will experience periods of instability and is subject to future complications from the original injury.

A final VA examination was provided in July 2014 at which time recurrent left ankle sprain was assessed.  The examiner opined that the Veteran's left ankle disability is less likely than not related to his strain in service in 1989.  He noted that the Veteran was seen in August 1989 for left ankle strain, but there is no evidence of chronic or recurring left ankle sprains during the remainder of his active duty service period.  The Veteran does have some evidence of laxity, but there is not enough evidence to support that his current ankle condition had its onset in 1989.  He opined that there would likely be multiple visits to the doctor for recurrent ankle sprain, profiles, etc. if the Veteran developed a chronic ankle condition in 1989.  Therefore, the appellant's current ankle condition is most likely related to events and overuse after active duty.



Analysis

After reviewing the evidence, and resolving doubt in favor of the Veteran, the Board finds that service connection for a left ankle disability is warranted.   

First, the evidence shows a current left ankle disability.  In this regard, the Veteran has been diagnosed with recurrent left ankle strain and left ankle mild lateral ligament laxity.  

Next, the evidence shows an in-service injury.  As detailed above, the Veteran suffered a left ankle sprain during active service.  Accordingly, an in-service injury is established.  

The remaining question, therefore, is whether there is competent medical evidence linking the Veteran's diagnosed left ankle disability to his active service.

The Board has carefully considered the medical opinions discussed above and finds that the evidence is at least in equipoise.  In this regard, the August 2010 private physician attributed the Veteran's claimed condition to the in-service left ankle injury, including based on objective indicia of residuals.  Comparatively, the July 2014 VA determined that the Veteran's left ankle disability was not related to military service.

As noted above, under the benefit-of-the-doubt rule, for the Veteran to prevail, there need not be a preponderance of the evidence in his favor, but only an approximate balance of the positive and negative evidence.  In other words, the preponderance of the evidence must be against the claim for the benefit to be denied.  See Gilbert, 1 Vet. App. at 54.  Given the evidence set forth above, such a conclusion cannot be made in this case.  The evidence is in equipoise as to whether the Veteran's left ankle disability is related to military service.  Under these circumstances, service connection for a left ankle disability is warranted.  38 U.S.C. § 5107(b).




ORDER

Entitlement to service connection for left ankle lateral ligament laxity (claimed as left ankle disability) is granted.


REMAND

The Veteran asserts that service connection is warranted for lumbar spine and neck disabilities.  Specifically, he contends that the disabilities are due to him working as a pilot during active duty.  

After a review of the evidence, the Board finds that the medical opinions are insufficient to adjudicate the service connection claims. 

The Veteran provided a private opinion dated in August 2010.  The physician opined that the Veteran's cervical and lumbar spine disabilities are a direct consequence of prolonged and sustained gravity forces from aviation duties during active service.  He identified several articles noting neck and back pain in pilots; however, he did not provide a rationale to support his findings that the Veteran's military occupational specialty as pilot caused his neck and lumbar spine disabilities.  Further, the physician reported that there is no evidence that the Veteran sustained any post-active duty injuries to the spine.  However, during the November 2009 VA examination and in statements provided by the Veteran, he reported that he suffered a back injury in 2006.

The Veteran was provided a VA examination in June 2014.  The examiner opined that the claimed conditions were less likely than not related to the Veteran's active service.  With regard to the lumbar spine disability, the examiner noted that the Veteran did not have documented evidence of back pain until 2006 when he was in reserve status.  There is no evidence of chronic lower back pain in the service treatment records.  He opined that the Veteran's lower back pain is mostly likely related to wear and tear after service.  He indicated that if the Veteran had developed a chronic back condition during service, it is likely that he would have sought treatment during that timeframe or within one year of discharge.  With regard to the Veteran's neck disability, the examiner noted that the Veteran did not have documented evidence of chronic neck pain or recurrent neck pain while on active duty or within a year of discharge.  He opined that the appellant's neck disability is most likely related to wear and tear after service.  However, there is no indication that the examiner considered the Veteran's contention that the claimed disabilities are the result of working as a pilot during active service.

In light of the forgoing, an additional medical opinion must be obtained on remand. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain an opinion from a suitably qualified VA clinician regarding the nature and etiology of the Veteran's neck and lumbar spine disabilities.  Access to records in the Veteran's electronic claims file should be made available to the examiner for review in connection with his or her opinion.  A VA examination may be provided if deemed appropriate.

2.  The clinician is to provide an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's neck and lumbar spine disabilities were incurred in service or are otherwise causally related to his active service or any incident therein, to include his miliary occupational specialty as a pilot?

A clear explanation for all VA medical opinions is required.  In rendering the requested opinion, the clinician should consider all pertinent lay and medical evidence of record, to include the following: 

(a) The Veteran's lay reports of the onset of neck and back pain;

(b) Articles provided by the Veteran regarding neck and back pain in pilots; and

(c) The VA and private medical opinions of record. 

2.  After undertaking any development deemed necessary, readjudicate the issue on appeal, considering all the evidence of record.  If the benefit sought on appeal remains denied, provide the Veteran with a Supplemental Statement of the Case and the opportunity to respond.  The case should then be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
DAVID GRATZ
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


